Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.) Foreign Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

2.) Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/31/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

3.) Election/Restrictions
Claims 1-7, 9-15 and 17-20 are allowable. The restriction requirement between Species I to V , as set forth in the Office action mailed on 12/14/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/14/2020 is withdrawn.  Claims 18, directed to Species II to V is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
 In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

4.) Response to Arguments
Applicant’s arguments, see Pages 8-11, filed 06/22/21, with respect to the prior-art rejections have been fully considered and are persuasive.  The 112 rejection of claims 7 and 11-13 as well as the prior-art rejections of the claims as presented in the Non-Final Rejection (03/22/21) have been withdrawn as a result of the amendments to the claims. Claims 1-7, 9-15 and 17-20 are in condition for allowance. 


5.) EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joseph Rhoa (Reg. No.: 37515) on 07/06/21.


The application has been amended as follows: 

18. (Currently Amended) The electronic device of claim 14, wherein two or more of the first openings and the second openings overlap each other through the exposure area when the front plate is viewed from above.



6.) Allowable Subject Matter
Claims 1-7, 9-15 and 17-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 

In regard to independent Claim 1, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “An electronic device comprising: 
an adhesive layer including a second opening overlapping the first opening and disposed between the front plate and the display, the second opening being smaller than the first opening, wherein an edge of the first opening is not visible when the display is viewed from above; and
a print area disposed on a rear surface of the front plate between the front plate and the adhesive layer, wherein the print area includes an exposure area, and
wherein the exposure area overlaps the second opening and is smaller than the second opening wherein an edge of the second opening is not visible by the print area when the front plate is viewed from above.”

Dependent Claims 2-7 and 9-13 are allowed due to their dependence on allowed independent claim 1. 

With regard to independent Claim 14, the closest prior-art of record fails to teach or reasonably disclose the combination of the limitation to the claim that includes, “An electronic device comprising: 
at least one electronic component comprising electronic circuitry configured to detect an external environment through the at least one first opening from the internal space; 
an adhesive layer including at least one second opening overlapping the first opening and disposed between the front plate and the display, the second opening being smaller than the first opening wherein an edge of the first opening is not visible when the display is viewed from above, and 
a print area disposed on a rear surface of the front plate between the front plate and the adhesive layer, 
wherein the print area including an exposure area, and wherein the exposure area overlaps the second opening and is smaller than the second opening wherein an edge of the second opening is not visible by the print area when the front plate is viewed from above.”

Dependent Claims 15 and 17-20 are allowed due to their dependence on allowed independent claim 14.

The following are the closest prior-art of record:

Cheng (US Pub No.: 2019/0245958A1) discloses a terminal display assembly and a mobile terminal. The terminal display assembly includes a display screen, a first light-transmissive cover plate, a light-shielding member and a second light-transmissive cover plate. The display screen defines a first through hole. The first light-transmissive cover plate is provided on the display screen, and defines a second through hole. The second through hole has a size larger than that of the first through hole to form a supporting surface on the display screen. The light-shielding member has a bottom wall and a side wall. The side wall forms a receiving space and is adjacent to the first light-transmissive cover plate. The bottom wall is provided on the supporting surface, and defines a third through hole. The second light-transmissive cover plate is provided within the receiving space to cover the first through hole and the third through hole.

Kim et al. (US Pub No.: 2019/0079604A1) disclose a display device includes a window, and a decorative print pattern and an attachment assisting layer sequentially disposed on the window, wherein the decorative print pattern includes a first opening having a closed curved shape and exposing the window, the attachment assisting layer includes a second opening overlapping the first opening and exposing the window, and the second opening includes a first open portion exposing an edge of the first opening. A display device comprises a display panel comprising a window, and a decorative print pattern and an attachment assisting layer sequentially disposed on the window, wherein the decorative print pattern includes a first opening having a closed curved shape and exposing the window, the attachment assisting layer includes a second opening overlapping the first opening and exposing the window, and the second opening includes a first open portion exposing an edge of the first opening.

 Cho et al. (US Pub No.: 2018/0310426A1) disclose an electronic device that includes a housing comprising a first face, a second face that faces opposite the first face, and a side face that encloses a space between the first face and the second face. The electronic device also includes a front plate disposed on the first face of the housing, and a display disposed between at least a partial region of the front plate and the first face, and comprises a first and a second layer. The electronic device further includes at least one first seal member disposed between an edge portion of the display and the first face, and at least one second seal member disposed between an edge portion of the front plate and the first face. The electronic device also includes a waterproof filler applied to fill a step region formed between the first seal member and the second seal member.

However, none of the above references, either alone or in combination with the other prior-art of record, sufficiently teach the combination of the underlined limitations to the above claims. 

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRITHAM DAVID PRABHAKHER whose telephone number is (571)270-1128.  The examiner can normally be reached on Monday to Friday 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 5712727372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Pritham David Prabhakher
Patent Examiner
Pritham.Prabhakher@uspto.gov
/PRITHAM D PRABHAKHER/Primary Examiner, Art Unit 2697